Case 1:20-cv-00231-DKW-RT Document 149 Filed 09/03/20 Page 1 of 2                       PageID #: 2931




                      IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF HAWAI‘I


      STEPHEN ROBERT NEALE YOUNG,                       Case No. 20-cv-00231-DKW-RT

                  Plaintiff,
                                                        ORDER GRANTING
           v.                                           APPLICATION TO PROCEED IN
                                                        FORMA PAUPERIS 1
      UNIVERSITY OF HAWAI‘I, et al.,

                  Defendants.



          On August 31, 2020, Plaintiff Stephen Young filed an application to proceed

  in forma pauperis (“IFP Application”). Dkt. No. 142.

          Federal courts can authorize a person to proceed in forma pauperis who

  submits an affidavit that demonstrates an inability to pay. See 28 U.S.C. §

  1915(a)(1).

          Here, as of August 31, 2020, Young has made the required showing under

  Section 1915(a). In the IFP Application, Young states that he has no gross or

  take-home pay. He further states that he receives $320 every two weeks in

  unemployment benefits, about $12 every 3 months in dividend payments, and he

  has $15.01 in a bank account. Young further states that he owns 10 shares of


  1
   Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
  hearing.
Case 1:20-cv-00231-DKW-RT Document 149 Filed 09/03/20 Page 2 of 2         PageID #: 2932




  stock worth $1,935 and an autographed photo collection worth approximately

  $500. Young further states that he has medical expenses of $187 a month and he

  spends between $100 and $200 on home “improvements/materials … despite not

  having to pay rent.” Young further states that he owes student loan debt of over

  $150,000. In light of these figures, Young’s current income falls below the

  poverty threshold identified by the Department of Health and Human Services’

  (“HHS”) 2020 Poverty Guidelines. See HHS Poverty Guidelines, available at:

  https://aspe.hhs.gov/poverty-guidelines. In addition, in light of his expenses and

  debt, Young has insufficient assets to provide security. As a result, the Court

  GRANTS the IFP Application, Dkt. No. 142.

        IT IS SO ORDERED.

        Dated: September 3, 2020 at Honolulu, Hawai‘i.



                                         /s/ Derrick K. Watson
                                         Derrick K. Watson
                                         United States District Judge




  Stephen Young v. University of Hawaii, et al; Civil No. 20-00231 DKW-RT;
  ORDER GRANTING APPLICATION TO PROCEED IN FORMA
  PAUPERIS


                                            2
